CHRISTIANSEN, Judge
(concurring in part and concurring in the result in part):
147 I coneur in the majority opinion except as to Part I, in which I coneur in the result only. The majority concludes that the trial judge's comments regarding her experience as a potential juror, when viewed in context, were "nothing more than an anee-dote" explaining the jury selection process and were not improper. Supra ¶26. Unlike the majority, I believe that the trial judge's comments improperly bolstered the prosecution and disparaged the defense in this case. However, because the trial court's instructions to the jury were sufficient to cure any resulting prejudice, I concur in affirming Defendant's convictions.
$48 A court may not comment on the weight of evidence, the credibility of a witness's testimony, or the merits of the case in such a way that indicates a preference toward either party. State v. Alonzo, 973 P.2d 975, 980 (Utah 1998); State v. Adams, 583 P.2d 89, 91 (Utah 1978). It is true that the trial judge's comments here did not necessarily indicate that the judge had any special knowledge of this case, and her comments were made before any evidence was presented. However, the judge explained to the jury that when she was a prosecutor, she did not "automatically assume péople were guilty" and therefore would not have filed charges in a case if she "didn't think that there was enough evidence to get a conviction." I believe these statements may well have been understood by the jury as an indication that the judge had a predeter*790mined belief of Defendant's guilt, and the statements therefore constituted an improper judicial expression of support for the State's case. Such statements place the imprimatur of the court on the government's case and, in my view, communicate to the jury that they should trust the State's position rather than their own judgment of the evidence. In addition, I am concerned that the trial judge's recollection to the jury that a defense attorney attempted to remove her from the jury panel in the case for which she was called to jury duty may have indicated some displeasure with or distrust of defense attorneys in general.
T49 Defendant did not object when the comments were made and therefore did not preserve his challenge to the trial court's comments. Accordingly, to prevail on appeal, Defendant must demonstrate that the trial court committed plain error or that he received ineffective assistance of counsel. State v. Low, 2008 UT 58, ¶ 31, 192 P.3d 867. And under either theory, Defendant must demonstrate that he was prejudiced by the trial judge's improper remarks. State v. Litherland, 2000 UT 76, ¶31 n. 14, 12 P.3d 92. In examining the record and evaluating the trial judge's remarks in context, I would conclude that Defendant was not prejudiced by the trial judge's comments and that reversal is not warranted. After empaneling the jury, the court instructed the jury that "the fact that the defendant is charged with a crime is not evidence of guilt" and that it must render a verdiet based only on its consideration of the evidence. The court appropriately explained what the jury should consider as evidence, and explained that it should not consider the remarks of counsel or any perceived opinions of the court as evidence. At the close of trial, the trial court instructed the jury to carefully consider "all of the evidence in this case" to determine if the State had proven Defendant's guilt beyond a reasonable doubt for each count: Finally, the jury was instructed to reach a verdict based upon its "common memory," "common understanding," and "common sense" and that the jurors' verdicts "must be [their] own." There is nothing in the record to indicate that the jury did not follow these instructions in assessing the charges against Defendant. See State v. Harmon, 956 P.2d 262, 271-78 (Utah 1998); State v. Nelson, 2011 UT App 107, ¶ 4, 253 P.3d 1094.
' 50 Under these cireumstances, I conclude that any error committed by the trial court was harmless because any prejudice that may have inured to Defendant as a result of the judge's comments was alleviated by the trial court's instructions to the jury. Accordingly, I concur in the result on this point.
{151 Because I join the majority in concluding that any error in the trial court's response to the jury's question was harmless, supra I 40, I must also consider whether the cumulative effect of these errors deprived Defendant of a fair trial. State v. Dunn, 850 P.2d 1201, 1229 (Utah 1998). However, even considering the cumulative effect of these errors, my confidence in the jury's verdict is not undermined. I therefore join the majority in affirming Defendant's convictions.